If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 26, 2022
                Plaintiff-Appellee,

v                                                                   No. 357631
                                                                    Shiawassee Circuit Court
JENNIFER ANN MONROE,                                                LC No. 19-004471-FH

                Defendant-Appellant.


Before: GLEICHER, C.J., and K. F. KELLY and PATEL, JJ.

K. F. KELLY, J. (dissenting).

       I respectfully dissent from the majority’s holding that the questioning of defendant in her
hospital room violated Miranda.1 Because defendant’s statements were voluntary and not made
while in custody, I would affirm the trial court’s order denying defendant’s motion to suppress.

        “When reviewing a trial court’s determination of the voluntariness of inculpatory
statements, this Court must examine the entire record and make an independent determination, but
will not disturb the trial court’s factual findings absent clear error.” People v Shipley, 256 Mich
App 367, 372-373; 662 NW2d 856 (2003); see also People v McPherson, 263 Mich App 124, 137;
687 NW2d 370 (2004) (“The totality of the circumstances surrounding both statements indicates
that they were made voluntarily.”). A clear error occurs if the finding “leaves this Court with a
definite and firm conviction that a mistake was made.” Shipley, 256 Mich App at 373.

        “The ultimate question whether a person was ‘in custody’ for purposes of Miranda
warnings is a mixed question of fact and law, which must be answered independently by the
reviewing court after review de novo of the record.” People v Barritt, 325 Mich App 556, 561;
926 NW2d 811 (2018) (quotation marks and citation omitted). However, “the trial court’s factual
findings concerning the circumstances surrounding statements to the police” are reviewed for clear
error. Id.



1
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).


                                                -1-
        Both the United States Constitution and the Michigan Constitution guarantee that criminal
defendant receive due process of law. US Const, Am XIV; Const 1963, art 1, § 16. “[T]he use of
an involuntary statement in a criminal trial, either for impeachment purposes or in the
prosecution’s case in chief, violates due process.” People v Cipriano, 431 Mich 315, 331; 429
NW2d 781 (1988). “Whether a statement was voluntary is determined by examining the conduct
of the police.” Shipley, 256 Mich App at 373. In Cipriano, the Michigan Supreme Court
articulated the following factors to guide courts in assessing whether a statement was given
voluntarily:

               In determining whether a statement is voluntary, the trial court should
       consider, among other things, the following factors: the age of the accused; his lack
       of education or his intelligence level; the extent of his previous experience with the
       police; the repeated and prolonged nature of the questioning; the length of the
       detention of the accused before he gave the statement in question; the lack of any
       advice to the accused of his constitutional rights; whether there was an unnecessary
       delay in bringing him before a magistrate before he gave the confession; whether
       the accused was injured, intoxicated or drugged, or in ill health when he gave the
       statement; whether the accused was deprived of food, sleep, or medical attention;
       whether the accused was physically abused; and whether the suspect was threatened
       with abuse.

               The absence or presence of any one of these factors is not necessarily
       conclusive on the issue of voluntariness. The ultimate test of admissibility is
       whether the totality of the circumstances surrounding the making of the confession
       indicates that it was freely and voluntarily made. [Cipriano, 431 Mich at 334
       (citations omitted).]

        For a confession to be involuntary, “there must be a substantial element of coercive police
conduct” because “coercive police activity is a necessary predicate to the finding that a confession
is not ‘voluntary’ within the meaning of the Due Process Clause of the Fourteenth Amendment.”
People v Wells, 238 Mich App 383, 388; 605 NW2d 374 (1999) (quotation marks and citations
omitted); see also People v Posey, 334 Mich App 338, 368; 964 NW2d 862 (2020) (quotation
marks and citation omitted) (“Absent police conduct causally related to the confession, there is
simply no basis for concluding that any state actor has deprived a criminal defendant of due process
of law.”).

        In reversing the trial court’s order denying defendant’s motion to suppress, the majority
relies on Mincey v Arizona, 437 US 385; 98 S Ct 2408; 57 L Ed2d 290 (1978). In that case, the
United States Supreme Court explained the circumstances surrounding the interrogation of the
defendant:

               Mincey was brought to the hospital after the shooting and taken
       immediately to the emergency room where he was examined and treated. He had
       sustained a wound in his hip, resulting in damage to the sciatic nerve and partial
       paralysis of his right leg. Tubes were inserted into his throat to help him breathe,
       and through his nose into his stomach to keep him from vomiting; a catheter was
       inserted into his bladder. He received various drugs, and a device was attached to


                                                -2-
       his arm so that he could be fed intravenously. He was then taken to the intensive
       care unit.

               At about eight o’clock that evening, Detective Hust of the Tucson Police
       Department came to the intensive care unit to interrogate him. Mincey was unable
       to talk because of the tube in his mouth, and so he responded to Detective Hust’s
       questions by writing answers on pieces of paper provided by the hospital. Hust told
       Mincey he was under arrest for the murder of a police officer, gave him the
       warnings required by Miranda v. Arizona, and began to ask questions about the
       events that had taken place in Mincey’s apartment a few hours earlier. Although
       Mincey asked repeatedly that the interrogation stop until he could get a lawyer,
       Hust continued to question him until almost midnight. [Id. at 396 (citation
       omitted).]

        The United States Supreme Court stated that it was “hard to imagine a situation less
conducive to the exercise of a rational intellect and a free will than Mincey’s.” Id. at 398 (quotation
marks omitted). The Court emphasized that Mincey was nearly in a coma; the questioning took
place only a few hours after the injuries were inflicted; he described his leg pain as “unbearable;”
he was confused and provided incoherent answers; his body was “encumbered by tubes, needles,
and [a] breathing apparatus;” and he asked for the interrogation to end and requested a lawyer. Id.
at 398-401.

        Unlike the defendant in Mincey, defendant in this case never requested a lawyer or
indicated any desire to end the officers’ questioning. See Mincey, 437 US at 396. Defendant did
not complain of pain, was coherent, and provided logical responses to the detectives’ questions.
There was no evidence that defendant was threatened, abused, or promised anything in exchange
for her statement. See People v Ryan, 295 Mich App 388, 396-397; 819 NW2d 55 (2012)
(explaining that voluntariness depends, in part, on “whether the accused was physically abused;
and whether the suspect was threatened with abuse.”). Defendant was only one day removed from
suffering serious injuries and undergoing surgery, and Dr. Miller testified that she was sleep-
deprived; however, this was attributable to the events that occurred at her home as well as her
treatment at the hospital, but and not to any police misconduct. See People v Daoud, 462 Mich
621, 635; 614 NW2d 152 (2000) (“[W]hether a waiver of Miranda rights is voluntary depends on
the absence of police coercion.”).

        In Posey, 334 Mich App at 367, this Court recently addressed a similar issue to that
presented here. There, we concluded that a defendant’s hospitalization with serious injuries and
use of pain medication alone is not sufficient to render a statement involuntary. The defendant
was interviewed by police the day after he was hospitalized and operated on for a gunshot wound;
similarly to the present case, the defendant relied on Mincey for the proposition that his statements
were involuntary. Id. at 364, 366. The defendant argued that the statements were involuntary
because he “was experiencing some pain from his injuries and was affected by his pain
medication,” but we concluded nonetheless that there was “no indication that his condition was so
debilitating as to make him lose his free will.” Id. at 366. We emphasized that the defendant was
“alert and articulate;” there was “no sign that he was impaired by any medication during the
interview;” he never requested to end the interview; “he was alert and conscious the whole time;”



                                                 -3-
and there was “no evidence that [his] mental condition was significantly compromised or
diminished.” Id. at 366-367.

        Like the defendant in Posey, defendant was interviewed the day after she had surgery to
treat serious injuries she sustained during the altercation. Posey, 334 Mich App at 367. And
similar to Posey, there was “no indication that [her] condition was so debilitating as to make [her]
lose [her] free will.” Id. at 366. Defendant was alert and articulate, and there was no sign that her
mental condition was compromised. Similar to Posey, there was no evidence that defendant was
negatively affected by the pain medication. Id. Indeed, while Dr. Miller testified about the effects
morphine and fentanyl could have on a person, he could not say how the medication did in fact
affect defendant.

       I would, therefore, conclude the trial court did not commit clear error when it concluded
defendant’s statements were voluntarily given. Accordingly, I would affirm the trial court’s order
denying defendant’s motion to suppress.

         I also believe the trial court did not clearly err when it found that defendant was not in
“custody” at the time of her questioning. The Unites States Constitution and the Michigan
Constitution both protect the right against self-incrimination. US Const, Am V; Const 1963, art
1, § 17. Under Miranda v Arizona, 384 US 436, 444-445; 86 S Ct 1602; 16 L Ed2d 694 (1966),
“the police must warn a defendant of his or her constitutional rights if the defendant is taken into
custody for interrogation.” Barritt, 325 Mich App at 562. “Custody must be determined on the
basis of how a reasonable person in the suspect’s situation would perceive his or her circumstances
and whether the reasonable person would believe that he or she was free to leave.” People v
Roberts, 292 Mich App 492, 504; 808 NW2d 290 (2011), lv den 490 Mich 893 (2011). However,
in circumstances in which the individual interrogated cannot leave for reasons unrelated to police
conduct, “the appropriate inquiry is whether a reasonable person would feel free to decline the
officers’ requests or otherwise terminate the encounter.” Florida v Bostick, 501 US 429, 436; 111
S Ct 2382; 115 L Ed2d 389 (1991). Relevant factors in this analysis include: “(1) the location of
the questioning, (2) the duration of the questioning, (3) statements made during the interview, (4)
the presence or absence of physical restraints during the questioning, and (5) the release of the
interviewee at the end of the questioning.” Barritt, 325 Mich App at 562-563 (citations omitted).
“Whether an individual is effectively ‘in custody’ is based on the totality of the circumstances.”
Roberts, 292 Mich App at 505. “[T]he fact that the defendant was in the hospital does not
automatically imply that the environment was coercive.” People v Kulpinski, 243 Mich App 8,
25; 620 NW2d 537 (2000).

        In this case, the trial court’s finding that defendant was not in custody was not clearly
erroneous. Defendant was questioned in her hospital room as opposed to a crime scene or a police
interrogation room. The questioning lasted only two hours, at which point the detectives left. The
detectives never told her that she was under arrest, that she had done something wrong, or that she
would be going to jail, and defendant never requested an attorney or attempted to end the interview.
Detective Lamay testified that defendant was not arrested before, during, or immediately after the
interview. Defendant would not have been able to physically leave the room because she was
attached to medical equipment, but this equipment was set up by medical personnel, and there is
no evidence that the purpose of this equipment was to restrain her movement. Moreover, Detective
Lamay testified that an officer was not posted at defendant’s room until “some hours” later or


                                                -4-
“maybe even the next day,” and defendant was not formally arrested until she was released from
the hospital the following week. In other words, there is nothing in the record that supports
defendant’s assertion that she was in custody at the time of the interview.

        The majority’s reliance on Yarborough v Alvarado, 541 US 652, 665; 124 S Ct 2140; 158
L Ed 2d 938 (2004), is, in my opinion, misplaced. While in that case the United States Supreme
Court stated that police questioning that lasts two hours may indicate a custodial environment, the
Court, by no means, stated that such a fact necessitates a finding of custody. See id. (concluding
the state court’s application of the federal standard for custody was “reasonable”). Moreover,
unlike defendant here, the defendant in Yarborough was questioned at the police station and was
denied when he asked if his parents could be present during the questioning. Id.

       In my view, the trial court’s finding that defendant was not in custody during the
questioning was not clear error. I would, therefore, affirm the trial court’s order denying
defendant’s motion to suppress.

                                                            /s/ Kirsten Frank Kelly




                                                -5-